Citation Nr: 0627645	
Decision Date: 08/28/06    Archive Date: 09/08/06

DOCKET NO.  00-20 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel




INTRODUCTION

The veteran had active service from November 1964 to February 
1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

The veteran's PTSD is the result of personal stressors 
sustained during service.


CONCLUSION OF LAW

PTSD was incurred during the veteran's period of military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.304 (f)(3).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) a link, 
established by medical evidence, between the current symptoms 
and the claimed in-service stressor. 38 C.F.R. § 3.304(f).

In March 2002, section 3.304(f), which sets for the 
requirements for service connection for PTSD, was amended to 
add a specific section dealing with claims for service 
connection for PTSD secondary to allegations of an in-service 
personal assault.  The regulation now provides, in pertinent 
part, that, if a PTSD claim is based on an in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate an account of a 
stressor incident. Examples of such evidence include, but are 
not limited to: Records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy. 
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred. 38 C.F.R. § 3.304(f)(3).

Service medical records show that the veteran complained of 
financial and domestic problems, somatic symptoms, and 
nervousness. Mild depression reaction and anxiety were 
diagnosed during service. At separation from service the 
veteran reported depression or excessive worry and sleep 
disturbance. A psychiatric abnormality was not shown on the 
separation physical examination report. 

Service records do not indicate that the veteran engaged in 
combat. Service personnel records near the middle of service 
reveal that the veteran's job performance was described as 
excellent. Service personnel records near the end of the 
veteran's military service show that he received several 
disciplinary actions based on conduct and poor job 
performance. It was indicated that for reasons unknown, the 
veteran had become negligent, resentful, and rebellious to 
supervisors. Service separation was recommended due to 
unfitness. 

Post-service private, county health, and VA medical records 
from 1992 through 1999 reveal several psychiatric diagnoses 
for the veteran, including paranoid schizophrenia, adjustment 
disorder with depressed mood, schizoaffective disorder, and 
major depression with psychotic symptoms. VA records in 
February 2000 show the veteran's complaints of flashbacks, 
intrusive memories, and nightmares of trauma from an unnamed 
source. It was concluded that the veteran did not meet DSM IV 
criteria for PTSD.  In an April 2000 medical addendum, a 
clinician reported that subsequent to a re-interview, the 
veteran met the criteria for PTSD.  

In an April 2000 statement from the veteran, he stated that 
he was in PTSD treatment for mental and sexual abuse that he 
sustained during service. The veteran specified where the 
abuse occurred. He reported that he was forced into sexual 
encounters by a superior who threatened him with disciplinary 
action if he told of the encounters.  He reported that he was 
forced take a general discharge with honorable conditions 
related to the incidents.  

At a VA PTSD assessment in June 2000, it was reported that 
the veteran had revealed sexual trauma by a superior over 
nine months, with a threat of dishonorable discharge if he 
did not participate. The veteran complained of unwanted 
memories of the service sexual trauma, nightmares, and 
depression. The diagnosis was PTSD, Major Depression with 
psychotic features in partial remission. It was remarked that 
the veteran's sexual trauma in the military had left him with 
PTSD, and that it had had a major impact on his 
functionality. It was reported that the sexual trauma had 
contributed in a major way to his susceptibility to 
depression and becoming depressed.   

In an April 2001 response to a VA PTSD questionnaire, the 
veteran reported he was subjected to several sexual attacks 
during service that had caused depression.  He indicated that 
he had kept the incidents a secret. The veteran failed to 
report for scheduled VA mental health examinations in October 
and November 2005.



Analysis   

The veteran asserts that he was subjected to personal 
assaults during service that have resulted in  PTSD.  Since 
the veteran was not involved in combat (38 C.F.R. § 3.304 
(f)(1)), discussion herein will primarily pertain to his 
claim of a service connection for PTSD based on a personal 
assault.   

The veteran's service records do not reveal any information 
relative to personal assaults by a superior that he was 
reportedly subjected to during service.  It is noteworthy 
though that personal assaults fall within the category of 
situations in which it is not unusual for there to be an 
absence of service records documenting the events the veteran 
has alleged.  In these situations, evidence from other 
sources may corroborate an account of stressors, and evidence 
of behavior changes following a claimed assault are 
considered relevant.  38 C.F.R. § 3.304 (f)(3).  The 
veteran's service personnel service records show that near 
the end of service, for reasons specified as unknown, the 
veteran had disciplinary actions and poor work performance. 
These problems appear to correlate with the time frame that 
the veteran has reported he was subjected to personal 
assaults.  Service medical also reveal diagnoses of anxiety 
and depression, although such was not reported at service 
discharge. Moreover, and most persuasively, the veteran's 
post-service psychiatric diagnoses while varied in the past 
include a diagnosis of PTSD from the recent past. The VA 
clinician rendering the diagnosis opined that the veteran's 
PTSD is the result of personal assaults that he was subjected 
to during service. 

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied. 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

There is no documentary evidence that definitively 
establishes that the veteran was subjected to personal 
assaults during service.  However, based on service behavior 
changes that conceivably can be attributed to the claimed 
service personal assaults, a VA diagnosis of PTSD with a link 
between current symptoms and service personal assault 
stressors, and notwithstanding service psychiatric diagnoses, 
the weight of the evidence seems to support the veteran's 
claim. The evidence, including that pertinent to service 
establishes that PTSD was incurred in service.  

In light of the favorable disposition, the Board is of the 
opinion that there is no prejudice to the veteran with regard 
to any deficiencies of VA's obligation for notification and 
assistance.  

ORDER


Service connection for PTSD is granted.  




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


